Citation Nr: 1102971	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for a visual disability.

4.  Entitlement to service connection for peripheral neuropathy.

5.  Entitlement to service connection for a prostate disability 
with dysuria.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to service connection for a right arm disability.

9.  Entitlement to service connection for a varicocele with groin 
and testicle pain.

10.  Entitlement to service connection for a neck disability with 
left arm pain.

11.  Entitlement to service connection for hernia.

12.  Entitlement to service connection for acid reflux with 
gastrointestinal symptoms.

13.  Entitlement to service connection for allergies and 
sinusitis.

14.  Entitlement to service connection for a disability 
characterized by burning on the right side of the tongue.

15.  Entitlement to service connection for right ear pain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 
1969 to April 1971.  His DD Form 214 reflects that he was present 
in Vietnam from February 1970 to March 1971.

This matter came before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for a prostate 
disability, peripheral neuropathy, acid reflux, right shoulder 
and arm disabilities, a low back disability, and neck disability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Coronary artery disease is related to service.

2.  Elevated cholesterol is a laboratory finding and not a 
disability for VA compensation purposes.

3.  A visual disability was not manifest in service and is 
unrelated to service.

4.  A varicocele with groin and testicle pain was not manifest in 
service and is unrelated to service.

5.  A hernia was not manifest in service and is unrelated to 
service.

6.  Allergies and sinusitis were not manifest in service and are 
unrelated to service.

7.  A disability characterized by burning on the right side of 
the tongue was not manifest in service and is unrelated to 
service.

8.  A disability characterized by right ear pain was not manifest 
in service and is unrelated to service.




CONCLUSIONS OF LAW

1.  Coronary artery disease is related to herbicide exposure in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A chronic disorder manifested by high cholesterol was not 
incurred in service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).

3.  The Veteran does not have a visual disability that is the 
result of disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

4.  Varicocele with groin and testicle pain was not incurred in 
service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

5.  A hernia was not incurred in service.   38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Allergies and sinusitis were not incurred in service.   38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  A disability characterized by burning on the right side of 
the tongue was not incurred in service.   38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  A disability characterized by right ear pain was not incurred 
in service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A January 2006 letter discussed the evidence necessary to support 
a claim of entitlement to service connection.  The Veteran was 
asked to identify evidence supportive of his claims.  The 
evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining further relevant evidence.  

In April 2006 the Veteran was advised of the evidence necessary 
to support his claim of entitlement to service connection for a 
visual disability.  This letter provided essentially the same 
information as the January 2006 letter.  It also advised the 
Veteran of the manner in which VA determines disability ratings 
and effective dates.

A November 2008 letter told the Veteran that the Appeals 
Management Center would be developing additional evidence in his 
appeal.  He was asked to provide authorizations so that VA could 
obtain previously identified records.  A January 2009 letter 
advised the Veteran of the status of his claim and VA's 
development efforts.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and associated 
with the record, to include records from the Social Security 
Administration.  VA examinations were carried out, and the Board 
finds that they were adequate in that they were conducted by 
neutral, skilled providers who reviewed the record, interviewed 
the Veteran, and performed appropriate physical examinations 
prior to providing their conclusions.  The Veteran has not 
identified any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination regarding his claims of entitlement to 
service connection for high cholesterol, a visual disability, a 
varicocele, hernia, allergies and sinusitis, burning on the right 
side of the tongue, or right ear pain.  However, the Board finds 
that a VA examination is not necessary in order to decide these 
claims.  There are two pivotal cases which address the need for a 
VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the 
Court held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for these claimed disabilities.  Further, 
the Board finds that there is no credible evidence of in-service 
manifestations, continuity of symptoms since service, and no 
competent evidence otherwise showing that the claimed 
disabilities were incurred in service.  Because some evidence of 
an in-service event, injury, or disease is required in order to 
substantiate a claim of entitlement to service connection and 
because a post-service medical examination could not provide 
evidence of such past events, a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4)(i).  For the reasons stated, a VA medical examination 
is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of combat.  
Thus, he is not entitled to application of the combat provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Here, 
the Veteran has verified service in Vietnam during the applicable 
period.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add 
ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina) to the list of diseases 
associated with exposure to certain herbicide agents. 

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim 
fails to satisfy the criteria for service connection on a 
presumptive basis due to herbicide exposure, this fact does not 
preclude an appellant from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Heart Disease and High Cholesterol

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding suggesting a disorder manifested 
by high cholesterol.

A September 1998 record from E.D.G., M.D., F.A.C.C. indicates 
that the Veteran was under his treatment for coronary disease and 
hyperlipidemia.  He noted that the Veteran was medication for his 
high cholesterol.

Coronary artery disease is noted in a June 2005 Statement of 
Attending Physician.  

In February 2006 the Veteran reported that he had chest pains in 
early 1990 and that they had progressively worsened over the 
years.  

In an August 2006 statement, the Veteran indicated that his 
cholesterol had been as high as 400 and that he was told he was a 
prime candidate for heart attack.  

The Board has concluded that service connection for heart disease 
is warranted.  As noted, ischemic heart disease, including, but 
not limited to atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm)  has been 
added to the list of diseases for which the Secretary has 
determined there is an association with exposure to certain 
herbicide agents.  The record reflects diagnoses of ischemic 
heart disease and coronary artery disease.  The Veteran has 
verified service in Vietnam during the specified period.  
Accordingly, the Board concludes that service connection may be 
granted for his heart disease.

However, service connection for high cholesterol is not 
warranted.  In that regard the Board observes that private and VA 
records associated with the record show that the Veteran 
experiences hypercholesterolemia.  As such, it is clear that the 
Veteran currently has high cholesterol.  Elevated cholesterol, 
however, is a laboratory test result and not, in and of itself, a 
disability.  See 61 Fed. Reg. at 20,445 (May 7, 1996).  The 
applicable laws and regulations do not permit a grant of service 
connection for a laboratory finding, absent a showing of related 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, the evidence suggests that there is an association 
between the Veteran's elevated cholesterol and his heart disease.  
Service connection has been granted for coronary artery disease, 
as discussed above, but there is no basis for the grant of high 
cholesterol as it is not in and of itself a disability.

	Visual Disability

Service treatment records are entirely negative for any 
diagnosis, complaint, or abnormal finding pertaining to a visual 
disability.  On examination in September 1969 the Veteran's 
unaided visual acuity was 20/20 bilaterally.  The April 1971 
separation examination report does not reflect that the Veteran's 
vision was tested, but general examination of his eyes was 
normal, and he was deemed qualified for discharge.  

A private record dated in August 1999 reflects the Veteran's 
report of dizziness with his new prescription eye glasses.  The 
impression was hyperopia.  An October 2003 record indicates that 
physical examination was within normal limits.  The assessment 
was hyperopia, astigmatism, and presbyopia.  A June 2005 record 
notes unaided visual acuity of 20/400 bilaterally, corrected to 
20/20 on the right and 20/30 on the left.  

In February 2006 the Veteran reported that his vision problems 
began shortly after he returned from Vietnam.

A VA record dated in May 2006 indicates that the Veteran's aided 
visual acuity was 20/25 on the right and 20/20- on the left.  He 
denied any pertinent history.  Following examination, the 
impression was bilateral refractive error and incipient 
cataracts.

In a May 2006 statement, the Veteran related that he began to 
have problems with his eyes toward the end of his tour in 
Vietnam.  He stated that upon returning home he continued his 
teaching career, and in the first year, had problems with 
dizziness, dry eyes, and eye infections.  He noted that he was 
prescribed his first pair of glasses and sought treatment, but 
that the records were unavailable.  He noted that he continued to 
experience eye problems over the years, to include floaters.

Upon review of the record, the Board finds that service 
connection is not warranted for a visual disability.  As an 
initial matter, the Board observes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, and 
presbyopia even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractive error unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the defect 
was subject to a superimposed disease or injury).  There is no 
indication that the Veteran's refractive error has been caused by 
any specific event such as an in-service injury.  

The Board acknowledges that the Veteran is competent to report a 
decrease in visual acuity.  However, while he may be competent to 
report decreased visual acuity, objective testing revealed no 
change during service.  The Board places more probative weight on 
the results of contemporaneous objective clinical testing than on 
the Veteran's lay assertions.  Additionally, the Veteran is not 
competent to state that decreased visual acuity is due to 
anything other than refractive error.  See Jandreau v. Nicholson, 
492 F.3d 1372 (2007).  As noted above, absent superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, even if visual acuity decreased in 
service, as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  The 
evidence contains no suggestion of any superimposed disease or 
injury.  Notably, a VA examiner specifically stated that 
objective findings of presbyopia and refractive error were not 
related to jet fuel exposure in service.  The most probative 
evidence establishes that there is no superimposed disease or 
injury which has resulted in the claimed vision loss.  
Furthermore, there is no suggestion that any other diagnosed 
disability has caused any visual defect.  As such, the Board must 
conclude that the preponderance of the evidence is against the 
claim of entitlement to service connection for a vision 
disability.

	Varicocele and Hernia

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the claimed 
varicocele or hernia.  On discharge examination in April 1971 the 
Veteran's abdomen and viscera were normal.  No hernia was noted.

A left varicocele was diagnosed in November 1982.  The provider 
noted that excision might be necessary.  The subsequent record 
does not show treatment or complaints referable to this claimed 
disability.

In March 2005 the Veteran underwent repair of an inguinal hernia.  

In a September 2006 statement, the Veteran related that he had 
been diagnosed with a varicocele in the early 1980s.  

In January 2009 the physician who had repaired the Veteran's 
hernia indicated that the Veteran had no disability from the 
hernia.  

Upon review of the record, the Board has found that service 
connection is not in order for either a varicocele or hernia.  In 
that regard, the Board observes that neither of these claimed 
disabilities was demonstrated in service or for many years 
following discharge.  Rather, the only evidence of a varicocele 
dates to 1982, more than 10 years following separation from 
service, and the first notation concerning hernia dates to 2005.  
Such a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In essence, the record demonstrates a remote, 
post-service onset of these claimed disabilities.

The grant of service connection requires competent evidence to 
establish a diagnosis and relate the diagnosis to the Veteran's 
service.  While the record reflects diagnoses, there is no 
competent evidence relating these diagnoses to service.  The 
Board has considered the Veteran's statements concerning the 
etiology of these claimed disabilities, to include his general 
statement that his varied medical problems must be related to 
exposure to herbicides in Vietnam.  The Veteran is certainly 
competent to report the onset of symptoms and the circumstances 
surrounding such.  However, the Board finds that he is not 
competent to state whether the claimed varicocele and hernia are 
related either to service, to include herbicide exposure therein.  
See Jandreau.  The Board finds that the etiology of these claimed 
disabilities is far too complex a medical question to lend itself 
to the opinion of a layperson.

The Veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show that his varicocele or 
hernia are due to disease or injury during active service.  
Rather, he argues that these claimed disabilities are the result 
of his exposure to herbicides in service.  As discussed 
previously, neither of disabilities have been found to be linked 
to such exposure, and therefore service connection is also not 
warranted on a presumptive basis.  

In summary, the Board has considered the record and the Veteran's 
assertions, and finds that the preponderance of the evidence is 
against the claims of entitlement to service connection.  
Consequently, the doctrine of reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Allergies and Sinusitis

Service treatment records are completely silent with respect to 
any diagnosis, complaint, or abnormal finding pertaining to 
allergies or sinusitis.  

In a September 2006 statement the Veteran indicated that he had 
experienced problems with allergies and his sinuses for the 
previous 30 years.  He noted that he had taken many over the 
counter medications.  

A February 2007 VA treatment record reflects a history of 
allergic rhinitis.  

Careful consideration of the evidence pertaining to these claims 
leads the Board to determine that service connection is not 
warranted.  The Board has considered the Veteran's statements 
concerning the etiology of these claimed disabilities, to include 
his general statement that his varied medical problems must be 
related to exposure to herbicides in Vietnam.  The Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, the Board finds that he 
is not competent to state whether the claimed allergies and 
sinusitis are related either to service, to include herbicide 
exposure therein.  See Jandreau.  The Board finds that the 
etiology of these claimed disabilities is far too complex a 
medical question to lend itself to the opinion of a layperson.

The Veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show that his varicocele or 
hernia are due to disease or injury during active service.  
Rather, he argues that these claimed disabilities are the result 
of his exposure to herbicides in service.  As discussed 
previously, neither of disabilities have been found to be linked 
to such exposure, and therefore service connection is also not 
warranted on a presumptive basis.  

In summary, the Board has considered the record and the Veteran's 
assertions, and finds that the preponderance of the evidence is 
against the claims of entitlement to service connection.  
Consequently, the doctrine of reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; 
Gilbert.

	Tongue and Right Ear Pain

Service treatment records do not reflect any diagnosis, 
complaint, or abnormal finding pertaining to tongue problems or 
right ear pain.  

A November 2002 report from an otolaryngologist indicates that 
the Veteran reported six week history of a scalded feeling on the 
right side of his tongue.  He denied chronic problems with 
aphthous ulcers and indicated that his symptoms started suddenly 
and had not worsened over time.  He denied bleeding and lesions.  
He stated that he had been using a whitening toothpaste and 
mouthwash, and noted that he had been experiencing a tremendous 
amount of reflux and had been eating several packages of Tums per 
day.  The provider concluded that the Veteran was an interesting 
man with a scalded tongue.  He prescribed Nexium and Diflucan, as 
well as salt water rinses.  He advised the Veteran to discontinue 
the whitening toothpaste and mouthwash.  He noted that there were 
no lesions to suggest neoplasm.

In a September 2006 statement the Veteran indicted that he had 
suffered from a severe burning on the right side of his tongue 
and pain in his right ear a year previously.  He noted that he 
had seen an ear, nose and throat specialist who gave him Zyrtec 
and Flonase.  

Review of the record has led the Board to conclude that service 
connection is not warranted for these claimed disabilities.  The 
Veteran's statements concerning the etiology of these 
disabilities have been considered, to include his general 
statement that his varied medical problems must be related to 
exposure to herbicides in Vietnam.  The Veteran is certainly 
competent to report the onset of symptoms and the circumstances 
surrounding such.  However, the Board finds that he is not 
competent to state whether the claimed tongue and ear pain are 
related either to service, to include herbicide exposure therein.  
See Jandreau.  The Board finds that the etiology of these claimed 
disabilities is far too complex a medical question to lend itself 
to the opinion of a layperson.

Moreover, there is no indication of current disabilities 
characterized by symptoms on the right side of the tongue or 
right ear pain.  The Veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show that he 
currently has disabilities of the tongue or right ear that are 
due to disease or injury in service.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  Rather, he has stated only that 
he developed symptoms referable to his tongue and right ear and 
that they might be related to exposure to herbicides in service.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In summary, the Board has considered the record and the Veteran's 
assertions, and finds that the preponderance of the evidence is 
against the claims of entitlement to service connection.  
Consequently, the doctrine of reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; 
Gilbert.

	
ORDER

Entitlement to service connection for coronary artery disease is 
granted.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for a visual disability is 
denied.

Entitlement to service connection for a varicocele with groin and 
testicle pain is denied.

Entitlement to service connection for hernia is denied.

Entitlement to service connection for allergies and sinusitis is 
denied.

Entitlement to service connection for a disability characterized 
by burning on the right side of the tongue is denied.

Entitlement to service connection for right ear pain is denied.



REMAND

In its October 2008 remand, the Board noted that the Veteran had 
submitted several medical statements from his private physicians.  
The Board again notes that the record contains a medical opinion 
received in October 2006 from M.I., M.D., in which Dr. I. opined 
that the Veteran's exposure to Agent Orange in the Vietnam War 
more than likely caused some of his many medical problems which 
include: chronic prostatitis with dysuria, peripheral neuropathy, 
acid reflux with other gastrointestinal problems, and 
osteomalacia, osteoporosis, and osteopenia.  

The Veteran has also submitted a medical opinion from A.T., M.D., 
dated in November 2006 in which Dr. T. opined that the Veteran's 
exposure to Agent Orange during the Vietnam War more than likely 
caused his acute prostatitis with dysuria. 

Finally, he has submitted a statement from T.D., M.D, dated in 
December 2006 in which Dr. D. indicated that he had diagnosed the 
Veteran with sensorimotor axonal polyneuropathy of chronic 
duration.  He said the precise etiology was unknown but the 
timing of the Veteran's symptoms relate to his service in the 
Vietnam War.  He opined that it was considerably more likely than 
not that the Veteran's sensorimotor polyneuropathy was caused by 
a toxic exposure during the Veteran's service in the Vietnam War.

In light of this evidence, the Board determined that VA opinions 
were necessary as to the etiology of any current prostate 
disability with dysuria, peripheral neuropathy, and acid reflux 
with other gastrointestinal problems.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).

The Board also noted in its October 2008 remand that VA 
outpatient treatment records dated from July 2005 to October 2007 
were associated with the claims file and documented diagnoses of 
degenerative changes of the lumbar spine and right shoulder and 
osteoporosis.  As noted, Dr. I. indicated that the Veteran 
suffers from osteomalacia, osteoporosis, and osteopenia, which he 
related to herbicide exposure.  Although Dr. I. did not 
specifically refer to the Veteran's claimed neck disability with 
left arm pain, back pain, right shoulder pain, and right arm 
pain, it appears that the diagnoses noted in his medical opinion 
could potentially encompass all of these joints.  Consequently, 
the Board determined that a VA examination was necessary to 
determine whether the Veteran currently suffers from 
osteomalacia, osteoporosis, and osteopenia, and/or any other 
joint disorders, due to military service, to include exposure to 
herbicides.  See McLendon.

A VA examination was carried out in March 2009.  Following review 
of the record and examination of the Veteran, the examining 
physician's assistant stated "These claims have been evaluated 
and denied multiple times in the past, as documented in the 
claims file.  There is no new evidence.  The C-file is silent on 
all conditions claimed.  None of these conditions are related to 
service by any evidence."  The examiner failed to provide any 
supporting rationale for his conclusion that the claimed 
disabilities were not related to service.  Moreover, he failed to 
discuss the opinions and conclusions of the private physicians or 
to consider the questions raised by the Board in the October 2008 
remand.  As such, the examination report is insufficient for the 
purpose of adjudicating the Veteran's claims.  In that regard the 
Board notes that once VA provides an examination, it must be 
adequate or VA must notify the Veteran why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
An examination is adequate if it "takes into account the records 
of prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." Id. at 311 (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo the 
appropriate VA examination(s) by a provider 
who has not previously examined him to 
ascertain the nature and etiology of his 
claimed prostate disability with dysuria, 
peripheral neuropathy, and acid reflux with 
other gastrointestinal problems.  

The claims file, including service medical 
records and private opinions, should be 
reviewed by the examiner as part of the 
examination.  Any evaluations, studies, or 
tests deemed necessary by the examiner(s) 
should be accomplished and any such results 
must be included in the examination 
report(s).  

The examiner(s) is requested to obtain a 
detailed history of the Veteran's symptoms, 
review the record, and provide an opinion as 
to the medical probabilities that the Veteran 
currently suffers from a prostate disability 
with dysuria, peripheral neuropathy, and acid 
reflux with other gastrointestinal problems 
that are attributable to his service, 
including exposure to herbicides.  

The examiner(s) should address the medical 
opinions contained in the claims file. A 
complete rationale for any opinions expressed 
should be provided.

2.  Arrange for the Veteran to undergo a VA 
examination(s) by a provider who has not 
previously examined him to ascertain the 
nature and etiology of his claimed neck 
disability with left arm pain, back pain, 
right shoulder pain, and right arm pain. 

The claims file, including service medical 
records and private opinions, should be 
reviewed by the examiner as part of the 
examination.  Any evaluations, studies, or 
tests, including x-rays deemed necessary by 
the examiner should be accomplished and any 
such results must be included in the 
examination report. 

The examiner is requested to obtain a 
detailed history of the Veteran's symptoms, 
review the record, and provide an opinion as 
to the medical probabilities that the Veteran 
currently suffers from neck disability with 
left arm pain, back pain, right shoulder 
pain, and right arm pain that are 
attributable to his military service, 
including exposure to herbicides.  

The examiner should determine whether any of 
the Veteran's claimed musculoskeletal 
disabilities, to include are osteomalacia, 
osteoporosis, and osteopenia, or disabilities 
specific to particular joints, are in any way 
related to military service, to include 
exposure to herbicides therein. 

The examiner should address the medical 
opinions contained in the claims file.  A 
complete rationale for any opinions expressed 
should be provided.

3.  The AMC should ensure that the 
examination reports comply with this remand 
and the questions presented in the AMC's 
examination request.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


